Title: To John Adams from Thomas Barclay, 27 September 1782
From: Barclay, Thomas
To: Adams, John



Brest 27th. Sepr. 1782
Dear Sir

I wrote you from Paris inclosing you a packet of great Consequence which I received from Mr Livingston, but for want of a Conveyance to please me, I put it into the hands of Mr. Jay who will take proper Care of it. I wish you had it, and if Mr. Jay had, when I was at Paris, any thing of much Consequence that he wou’d put on paper, I wou’d have sent the whole by Express. I am anxious about it, and I think at this time if it were possible that you and Mr. Jay Cou’d freely Communicate together it wou’d be much for the Advantage of our Country. I had some Conversation with him on this subject, and I am sure nothing wou’d give him more pleasure than a personal interview with you. I hinted the possibility of his meeting you at Brussells, but his situation will by no means admit of it. He says if he was not prevented by business he wou’d go to the Hague to see you. More particulars wou’d occur in two or three Conversations than a long Correspondence by letters Cou’d produce. When I left Paris Doctor Franklin Continued much indisposed with the Gout and Gravel, and slept none at night, I think at his age such distempers are alarming, and he seems to be somewhat of the same opinion himself. I Came here to assist in forwarding to America about seven or eight Hundred Ton of supplies for our Army that have lain here several months, and I shall be obliged to go away without Effecting it. Exclusive of a scarcity of vessells there is a scarcity of money, we want the Court of France to do it, but I fear we shall have some difficulty in succeeding, However I shall do every thing that belongs to my part of the business. If it proves utterly Impossible to procure funds in France for the purpose, will you lend us some of yours to Effect it. Perhaps the Ratification of the Loan by Congress will have reach’d you, and that you will have the power of appropriating about one Hundred thousand florins to such a valuable end, as that of getting out so large a Quantity of Cloathing and other Articles as lye here, and as are wanted in America. I shall write to Doctor Franklin next post that I see no Certain way of forwarding them unless the Court of France step forward decidedly and do it, or enable me to do it. There is no news stirring that I know of, the St. James, Washington and Queen of France arrived at L’Orient in 34 days from Philadelphia, but I have not receivd my letters. If any thing worth Troubling you occurs on my arrival at L’Orient or at any time hence, you shall have it, mean time I remain with best wishes for your Health and happiness, and with Complims. to Mr. Dumass and Mr. Thaxter Sincerely Dear Sir your most obed Hume Serv.

Thos Barclay

